■ON APPLICATION FOR REHEARING.
PER CURIAM.
In a well reasoned application for rehearing, able counsel for Arrow Food Distributors, Inc., and Employers Liability Assurance Corporation, Ltd., forcefully argues that we were in error in affirming the trial court’s refusal to permit the introduction of the discovery deposition of Ayliss E. Lee, Sr. under the provisions of LSA-Code of Civil Procedure, Article 1428 (2) which provides:
“The deposition of a party, of or his representative as defined in Article 1634, may be used by an adverse party for any purpose.”
We believe that counsel is correct in his assertion that Lee’s deposition should have been admitted in evidence at the trial of the consolidated cases below, even though said deposition was not offered in evidence for use only in the instant case. We further hold, however, that the use of such deposition is restricted to the instant case.
Fortunately, the deposition was filed in the record under a proffer of proof all as provided for by Article 1636 of the LSA-Code of Civil Procedure. We have carefully read and considered this deposition in the light of the arguments advanced by counsel in his application for rehearing and find nothing therein contained to cause us to change our original holding.
For these reasons, the application for rehearing is denied.